385 U.S. 9 (1966)
UNITED STATES
v.
OHIO.
No. 271.
Supreme Court of United States.
Decided October 10, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Solicitor General Marshall, Assistant Attorney General Douglas, Morton Hollander and J. F. Bishop for the United States.
William B. Saxbe, Attorney General of Ohio, and Gerald A. Donahue, First Assistant Attorney General, for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is reversed. Wickard v. Filburn, 317 U. S. 111.